NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0234-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY M. SIMPSON,
a/k/a ANTHONY P. MILTON,
and ANTHONY MILTON,

     Defendant-Appellant.
__________________________

                   Submitted January 5, 2022 – Decided February 7, 2022

                   Before Judges Whipple and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Ocean County, Indictment No. 16-03-
                   0033.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Andrew J. Bruck, Acting Attorney General, attorney
                   for respondent (Steven A. Yomtov, Deputy Attorney
                   General, of counsel and on the brief).
PER CURIAM

      Defendant Anthony M. Simpson appeals from a June 25, 2019 judgment

of conviction and sentence for various drug and weapons offenses. We affirm

his conviction but remand to correct the judgment of conviction.

      Defendant raises the following issues on appeal:

            POINT I:

            THE CONVICTIONS MUST BE REVERSED
            BECAUSE THE TRIAL WAS IRREPARABLY
            TAINTED BY THE IMPROPER ADMISSION OF
            AN ASSAULT RIFLE, LARGE CAPACITY
            MAGAZINES, AND $10,000 IN CASH. U.S. Const.,
            Amend. IV; N.J. Const., Art. 1, Par. 7.

            POINT II:

            THE    AGGREGATE     [THIRTY-ONE]-YEAR
            SENTENCE WITH [EIGHTEEN] YEARS OF
            PAROLE INELIGIBILITY WAS MANIFESTLY
            EXCESSIVE   FOR    THIS   NON-VIOLENT
            OFFENDER.

      On March 13, 2015, the New Jersey State Police arrested defendant at a

traffic stop for an outstanding warrant.         Defendant had been under

investigation for distribution of heroin in Ocean County for several months.

Officers executed a search warrant of 265 Woodlake Manor Drive in

Lakewood on suspicion of defendant's drug activities.           There, officers

discovered a digital scale, plastic bags, various amounts of marijuana, cocaine,

                                                                         A-0234-19
                                      2
and heroin, ammunition, and weapons. Officers also discovered a business

card for the Brick Motor Inn, in Bricktown. Defendant was previously

observed traveling between 265 Woodlake Manor Drive and the Brick Motor

Inn and stayed at both locations.

      Following the search of 265 Woodlake Manor Drive, officers decided to

conduct a "knock and talk" at Room 108 at the Brick Motor Inn. Defendant's

wife, Deshannon Simpson, and her two children had been staying in Ro om

108, which defendant visited daily and paid for.

      Room 108 was on the first floor and had an exterior entrance to the

parking lot. From the public walkway, officers observed through the window a

gun bag protruding from underneath a pillow on the bed. Officers knocked on

the door, and no one answered. They stayed outside for at least five minutes

and saw no individuals inside the room, which had a bathroom in the rear.

Because they previously observed Ms. Simpson and two children, the officers

believed that other individuals could have been inside the room. The officers

also believed that someone at the motel could have been alerted about the

search at 265 Woodlake Manor Drive. Thus, the officers sought to enter the

room to ensure that nobody was inside and that no one could access a gun in

the gun bag, which may have posed a risk to the police and the general public.


                                                                        A-0234-19
                                      3
      The police obtained a card from the hotel manager to gain access to the

room. The officers entered the room to secure any potential weapons. The

officers conducted a "protective sweep," in which they checked whether

anyone was inside the room. They did not search the room. They opened the

gun case, observed an AK-47 type assault weapon, put it back, and exited the

room without conducting a further search and then sought a search warrant for

Room 108.

      While they were beginning the process of obtaining a search warrant,

Ms. Simpson arrived and signed a Consent to Search form, so the officers

abandoned the application for the search warrant. Officers then searched the

room. Officers found the AK-47 style semiautomatic pistol inside a gun bag,

Red Army 7.52 ammunition, a Berretta nine-millimeter Storm semi-automatic

handgun, and cash. The Berretta handgun was on top of a television.

      On March 4, 2016, a state grand jury returned an indictment charging

defendant with twenty-one offenses.       These offenses included: first-degree

possession with intent to distribute a controlled dangerous substance (CDS),

cocaine, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(1); second-degree

possession with intent to distribute CDS, heroin, N.J.S.A. 2C:35-5(a)(1) and

N.J.S.A. 2C:35-5(b)(2); third-degree possession with intent to distribute CDS,


                                                                        A-0234-19
                                      4
marijuana, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(11); third-degree

possession of a CDS, cocaine, N.J.S.A. 2C:35-10(a)(1); third-degree

possession of CDS, heroin, N.J.S.A. 2C:35-10(a)(1); fourth-degree possession

of CDS, marijuana, N.J.S.A. 2C:35-10(a)(3); second-degree possession of a

firearm, a nine-millimeter Glock semiautomatic pistol, a .327 Magnum Taurus

revolver, and a .357 Magnum Herman Weihrauch revolver, during the

commission of a drug offense, N.J.S.A. 2C:39-4.1(a) and N.J.S.A. 2C:35-5;

fourth-degree possession with intent to distribute drug paraphernalia, N.J.S.A.

2C:36-3; three counts of second-degree unlawful possession of a handgun,

N.J.S.A. 2C:39-5(b) and N.J.S.A. 2C:58-4; fourth-degree possession of

prohibited weapons and devices, hollow-nose bullets, N.J.S.A. 2C:39-3(f);

three counts of third-degree receiving stolen property, three firearms, N.J.S.A.

2C:20-7; third-degree unlawful possession of an assault firearm, a 7.62 X

39mm Romarm semiautomatic pistol (AK-47), N.J.S.A. 2C:39-5(f); second-

degree unlawful possession of a handgun, a nine-millimeter Beretta

semiautomatic pistol, N.J.S.A. 2C:39-5(b) and N.J.S.A. 2C:58-4; fourth-degree

possession of prohibited weapons and devices, a large-capacity ammunition

magazine, N.J.S.A. 2C:39-3(j); third-degree unlawful transportation of an

assault firearm, N.J.S.A. 2C:39-9(g); fourth-degree unlawful transportation of


                                                                         A-0234-19
                                      5
a firearm N.J.S.A. 2C:39-9(d); and second-degree certain persons not to have

weapons, five firearms, N.J.S.A. 2C:39-7.

       On May 12, 2017, the trial court denied defendant's motion to suppress

evidence seized because of a warrantless search of Room 108 of the Brick

Motor Inn on March 13, 2015. From February 5 to 13, 2019, the court held a

bench trial. Ms. Simpson testified that she owned the guns found in Room

108.   After she purchased the guns and ammunition in Georgia, she and

defendant drove to New Jersey with these items in the car. Defendant showed

her how to load the Beretta semiautomatic pistol.

       The court found defendant guilty of possession and possession with

intent to distribute cocaine, heroin, and marijuana.   The court also found

defendant guilty of possession of the weapons found at 265 Woodlake Manor

Drive, unlawful possession of the Beretta semiautomatic pistol, as well as for

possessing prohibited devices, the ammunition associated with the weapons.

The court further found defendant guilty of possession of a firearm while in

possession of or distributing or attempting to distribute CDS, unlawfully

possessing a weapon as a convicted felon, and for receiving stolen weapons

found at 265 Woodlake Manor Drive.




                                                                       A-0234-19
                                      6
      The court sentenced defendant a twenty-six-year term of imprisonment,

with thirteen years of parole ineligibility, on the first-degree conviction of

possession with intent to distribute CDS; a mandatory consecutive term of five

years imprisonment, with five years of parole ineligibility, on the conviction of

second-degree possession of a firearm during the commission of a CDS

offense; and a concurrent five-year prison term, with five years of parole

ineligibility, on the second-degree certain-persons conviction. The remaining

counts were merged. The court found aggravating factors three, six and nine

and mitigating factor eleven that imprisonment of the defendant would entail

excessive hardship to himself or his dependents. Despite giving substantial

weight to the mitigating factor, the court found the aggravating factors

substantially outweigh the sole mitigating factor. This appeal followed.

      We defer to a trial court's evidentiary ruling absent an abuse of

discretion. State v. Garcia, 245 N.J. 412, 430 (2021). We review the trial

court's evidentiary rulings "under the abuse of discretion standard because,

from its genesis, the decision to admit or exclude evidence is one firmly

entrusted to the trial court's discretion." State v. Prall, 231 N.J. 567, 580

(2018) (quoting Est. of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369,

383-84 (2010)). Under that deferential standard, appellate courts "review a


                                                                           A-0234-19
                                       7
trial court's evidentiary ruling only for a 'clear error in judgment.'" State v.

Medina, 242 N.J. 397, 412 (2020) (quoting State v. Scott, 229 N.J. 469, 479

(2017)).

      Defendant argues that the trial court erred in admitting evidence of the

assault rifle, ammunition, and cash because law enforcement conducted an

unlawful entry and subsequent search of Room 108. Defendant contends that

the trial court should have suppressed the tainted evidence recovered via the

unlawful entry and search of Room 108. Defendant also argues that admitting

this evidence was overwhelmingly prejudicial.

      Having reviewed the record, we conclude the trial court properly

admitted the evidence under the inevitable discovery doctrine.              The

exclusionary rule extends to evidence that is the "fruit" of unlawful police

conduct.   See Wong Sun v. United States, 371 U.S. 471, 485-86 (1963).

However, under the inevitable discovery doctrine,

            even though evidence may have been obtained as a
            result of unlawful governmental activity, if the
            prosecution can show that 'the information ultimately
            or inevitably would have been discovered by lawful
            means . . . the deterrence rationale [of the
            exclusionary rule] has so little basis that the evidence
            should be received.'




                                                                         A-0234-19
                                      8
            [State v. Finesmith, 406 N.J. Super. 510, 522 (App.
            Div. 2009) (quoting Nix v. Williams, 467 U.S. 431,
            444 (1984)).]

      To satisfy the inevitable discovery exception, the State must

            show that (1) proper, normal and specific
            investigatory procedures would have been pursued in
            order to complete the investigation of the case; (2)
            under all of the surrounding relevant circumstances
            the pursuit of those procedures would have inevitably
            resulted in the discovery of the evidence; and (3) the
            discovery of the evidence through the use of such
            procedures would have occurred wholly independently
            of the discovery of such evidence by unlawful means.

            [State v. Sugar, 100 N.J. 214, 238 (1985).]

"The State must show by clear and convincing evidence that had the illegality

not occurred, it would have pursued established investigatory procedures that

would have inevitably resulted in the discovery of the controverted evidence,

wholly apart from its unlawful acquisition." Id. at 240.

      Here, the court noted that officers were investigating a crime, sought to

speak to individuals in Room 108, which the defendant was observed visiting,

and saw a gun case in plain view. After conducting a protective sweep, they

began the process for obtaining a search warrant.          Thus, the court found

"clearly and convincingly that the warrant would have been obtained and the

search executed resulting in the seizure of guns, ammunition, and money."


                                                                          A-0234-19
                                      9
         Defendant argues that the State failed to meet the third Sugar prong in

which the State must show that "the discovery of the evidence through the use

of such procedures would have occurred wholly independently of the

discovery of such evidence by unlawful means." 100 N.J. at 238. Specifically,

defendant argues that officers would not have obtained a search warrant

because officers only discovered the assault rifle after unlawfully entering.

Defendant cites decisions that upheld the admission of evidence that was

inevitably discovered via an independent source. See e.g., State v. Sugar, 108

N.J. 151 (1987) (upholding the application of the inevitable discovery doctrine

to the admission of a body buried in a shallow grave in the backyard of a hou se

to which the defendant's friends had unrestricted access).

         Defendant's arguments are unpersuasive. Here, officers used ordinary

investigative tactics when they arrived at Room 108 and lawfully observed the

gun case from a public area. The discovery of this evidence occurred wholly

independently from the officers' entry. Sugar, 100 N.J. at 238. Thus, even if

the officers did not enter, they would have obtained a lawful search warrant

based on probable cause, which would have inevitably led to the dis covery of

the weapons, ammunition, and cash. Thus, we affirm the conviction on that

basis.


                                                                         A-0234-19
                                      10
      We disagree with the trial court's conclusion the evidence was

admissible under the exigent circumstances and plain view exceptions to the

rule against warrantless searches. The United States Constitution and the New

Jersey Constitution forbid warrantless searches of homes except under certain

circumstances. Kyllo v. United States, 533 U.S. 27, 31 (2001); State v. Davila,

203 N.J. 97, 111-12 (2010). "[A] warrantless search of a suspect's [hotel]

room is unreasonable and improper unless it falls within the scope of an

exception to the general rule requiring the issuance of a search warrant." State

v. Rose, 357 N.J. Super. 100, 103 (2003).

      Here, exigent circumstances did not supply the right to enter.       "The

Fourth Amendment does not require police officers to delay in the course of an

investigation if to do so would gravely endanger their lives or the lives of

others."   State v. Hutchins, 116 N.J. 457, 464 (1989) (quoting Warden,

Maryland Penitentiary v. Hayden, 387 U.S. 294, 298-299 (1967)). "[E]xigent

circumstances will be present when inaction due to the time needed to obtain a

warrant will create a substantial likelihood that the police or members of the

public will be exposed to physical danger or that evidence will be destroyed or

removed from the scene." Id. at 553.




                                                                         A-0234-19
                                     11
      Moreover, a protective sweep was not permissible. Our Supreme Court

recently held:

            First, when an arrest occurs outside a home, the police
            may not enter the dwelling or conduct a protective
            sweep in the absence of a reasonable and articulable
            suspicion that a person or persons are present inside
            and pose an imminent threat to the officers' safety. . . .
            Entering a home to conduct a protective sweep when
            an arrest is made outside a dwelling should be the rare
            circumstance, in light of the special constitutional
            protections afforded the home. Nevertheless, when
            objective facts provide the police with a reasonable
            and articulable suspicion that their lives may be placed
            in imminent danger by a person or persons inside the
            home, officers will be justified in entering the
            dwelling to carry out a protective sweep to safeguard
            their lives.

                  Second, this sensible balancing of the
            fundamental right to privacy in one's home and the
            compelling interest in officer safety will depend on an
            objective assessment of the particular circumstances in
            each case, such as the manner of the arrest, the
            distance of the arrest from the home, the
            reasonableness of the officers' suspicion that persons
            were in the dwelling and likely to launch an imminent
            attack, and any other relevant factors. A self-created
            exigency by the police cannot justify entry into the
            home or a protective sweep.

            [State v. Radel, __ N.J. __ (2022) (slip. op. at 4-5)
            (citations omitted).]

      Although officers previously observed defendant traveling between 265

Woodlake Manor Drive and the motel, defendant was already arrested when

                                                                         A-0234-19
                                      12
police arrived at the hotel. The officers arrived at the motel shortly after

conducting a search of 265 Woodlake Manor Drive, where they found drugs

and weapons. When the officers stood in a public area outside of Room 108,

they saw the gun case in plain view. Thus, the officers could have reasonably

believed that additional weapons were stored in Room 108 and could be used

by someone hiding in the room to harm the officers or other people. However,

the police were not authorized to carry out a protective sweep because police

had no "reasonable and articulable suspicion that their lives may be placed in

imminent danger by a person or persons inside the" room. Ibid. Police saw

nobody inside the room. At least six officers stood guard at the room's only

door. Defendant's wife's car that police surveilled was not in the parking lot.

Once the police determined that no one was inside who might access the

suspected weapon, the exigency that justified the incursion dissipated. The

ensuing protective sweep and search was not justified by exigent

circumstances.

      In addition, because no exigent circumstances permitted the warrantless

entry and search, the plain view exception did not apply. Where an item is in

an officer's plain view, a warrantless search is valid. State v. Bruzzese, 94 N.J.

210, 235-36 (1983), certif. denied, 465 U.S. 1030 (1984). The plain view


                                                                           A-0234-19
                                      13
exception has two requirements. State v. Gonzales, 227 N.J. 77, 82 (2016).

First, the officer must lawfully be in the viewing area. Ibid. Second, it must

be "immediately apparent" to the officer that the item is evidence of a crime,

contraband, or otherwise the type of item subject to seizure. Ibid. The plain

view doctrine, however, will not apply when the officer has no right to enter a

private residence. See State v. Lewis, 116 N.J. 477 (1989). See also State v.

Wright, 221 N.J. 456, 478 (2015); State v. Earls, 214 N.J. 564, 592 (2013);

State v. Jefferson, 413 N.J. Super. 344, 360-362 (App. Div. 2010); State v.

Johnson, 171 N.J. 192 (2002). Here, because the officers had no right to enter

the hotel room, the plain view doctrine did not apply.

      Finally, admission of the evidence was not overwhelmingly prejudicial.

Nothing in the record supports the conclusion that the admission of the

evidence unduly prejudiced the trial judge. After carefully considering and

weighing all the evidence, the trial judge found defendant not guilty of

unlawful possession of the AK-47 and ammunition and of unlawful

transportation of the AK-47 and the Beretta handgun. The trial judge found

defendant guilty only of unlawful possession of the Beretta handgun because

the judge found Ms. Simpson's testimony that defendant showed her how to

load the gun credible.


                                                                        A-0234-19
                                     14
      We reject most of defendant's arguments regarding the judge's findings

concerning the imposition of sentence. Our review of a sentence is limited.

State v. Miller, 205 N.J. 109, 127 (2011). We review a judge's sentencing

decision under an abuse of discretion standard. State v. Fuentes, 217 N.J. 57,

70 (2014). The court must determine whether (1) the sentencing guidelines

were violated; (2) the aggravating and mitigating factors found by the

sentencing court were not based upon competent and credible evidence in the

record; or (3) the application of the guidelines to the facts of [the] case makes

the sentence clearly unreasonable so as to shock the judicial conscience. Ibid.

(quoting State v. Roth, 95 N.J. 334, 364-65 (1984)).

      We are persuaded that the trial court erred in imposing a five-year parole

disqualifier on the second-degree possession of a firearm while committing a

drug offense (N.J.S.A. 2C:39-4.1(a)), but did not err in imposing a five-year

parole disqualifier for second-degree certain persons not to have weapons.

The court properly imposed the latter parole disqualifier pursuant to N.J.S.A.

2C:39-7(b)(1), which provides, in pertinent part: "[t]he term of imprisonment

shall include the imposition of a minimum term, which shall be fixed at five

years, during which the defendant shall be ineligible for parole." However, the

Graves Act, N.J.S.A. 2C:43-6(c), applies to defendant's conviction under


                                                                          A-0234-19
                                     15
N.J.S.A. 2C:39-4.1(a). N.J.S.A. 2C:43-6(c) provides, in pertinent part: "[t]he

minimum term shall be fixed at one-half of the sentence imposed by the court

or [forty-two] months, whichever is greater . . . during which the defendant

shall be ineligible for parole." Thus, the court erred in imposing a mandatory

consecutive term of five years imprisonment, with five years of parole

ineligibility, on the conviction under N.J.S.A. 2C:39-4.1(a). Therefore, we

remand for correction.

      Affirmed in part, remanded for resentencing consistent with this opinion.

We do not retain jurisdiction.




                                                                        A-0234-19
                                    16